                                                                                          YAAKOV SAKS▪*
                                                                                            JUDAH STEIN▪
                                                                                         ELIYAHU BABAD▪
                                                                                       RAPHAEL DEUTSCH ^
                                                                                          DAVID FORCE ▪
                                                                                        NAKICHA JOSEPH
                                                                                       MARK ROZENBERG ▪
                                                                                       KENNETH WILLARD▪

                                                                                              NJBar Admissions
                                                                                        ^ CT & NJ Bar Admissions
                                                                                              ▪ NY Bar Admission
                                                                                   *Federal Court Bar Admissions
                                                               AR, CT, CO, DC, IL, MI, MO, ND, NE, NM, TN, TX, WI
285 Passaic Street, Hackensack, NJ 07601| tel: 201.282.6500|fax: 201.282.6501|www.steinsakslegal.com


June 1, 2021

Via CM/ECF
The Honorable Lorna G. Schofield
United States District Court
Southern District of New York

       Re:     Monegro v. Japan Crate, LLC
               Case #: 1:21-cv-03096-LGS

Dear Judge Schofield:

         We represent the plaintiff in the above matter. We write to respectfully request that the
Initial Conference currently scheduled for June 10, 2021, at 10:40 AM be adjourned by 45 days. An
attempt has been made to serve the defendant with a Summons and Complaint, but service was not
possible due to a vacant address. Plaintiff is now exploring alternative forms of service and seeking
waiver of service.

       We thank Your Honor and the Court for its kind considerations and courtesies.


                                                               Respectfully submitted,

                                                               s/ Mark Rozenberg
                                                               Mark Rozenberg, Esq.
cc:    All Counsel of Record via ECF


The application is GRANTED. The initial conference scheduled for June 10, 2021, (Dkt. No. 5),
is ADJOURNED to July 29, 2021, at 10:40 a.m. The conference will be telephonic and will
occur on the following conference line: 888-363-4749, access code: 5583333. The time of
the conference is approximate, but the parties shall be prepared to begin at the scheduled
time. The Clerk of Court is respectfully directed to close the motion at Docket No. 6.

Dated: June 2, 2021
       New York, New York
